Title: To George Washington from Robert Morris, 3 March 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Office of Finance 3d March 1783
                        
                        I received last Evening your Excellency’s Letter of the twenty Sixth of Febry with the Enclosures. I am
                            extreemely happy to find that the present Contract is conducted in an agreeable Manner. The Expectation that it would be so,
                            rendered me less solicitous about filling the office of Inspector (which I had offered to Brigr General Williams) hoping
                            thereby to save to the Public that Expence. Should your Excellency be of opinion that such an appointment is necessary I
                            will endeavor to fill it leaving Mr Wikoff in the mean Time to do the duties which you have directed.
                        I observe from your Excellency’s Letter to Mr Sands that after an Infraction of your order by him when an
                            apprehension was expressed, that confounding the Issues of the two Contracts might perplex the accounts, he declared that
                            the matter was perfectly understood, and agreed upon between him and me. Lest this assurance should be construed more
                            extensively than Truth will authorize, I must trouble your Excellency with a State of the Fact—When it was conceived most
                            for the good of the Service, that the Contracts should be joined, it was agreed that all the Rations should be charged at
                            ten Pence, that your Excellency should determine which of the Troops should draw under the West Point Contract, and that a
                            half-Penny per Ration should be deducted from such Issues. I am with Esteem & Respect Sir your Excellency’s most
                            obedient & humble Servant
                        
                            Robt Morris
                        
                    